976 F.2d 1444
298 U.S.App.D.C. 140
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BOSTON AND MAINE CORPORATION, Petitioner,v.INTERSTATE COMMERCE COMMISSION and United States of America,Respondent.
No. 88-1631, 88-1728, 88-1731 and 88-1732.
United States Court of Appeals, District of Columbia Circuit.
Sept. 23, 1992.

Before RUTH B. GINSBURG, BUCKLEY and SENTELLE, Circuit Judges.
PER CURIAM.


1
Upon consideration of the Joint Motion for Judgment and Agreement for Dismissal of Undecided Issues, the Motion of the Commonwealth of Massachusetts to Govern Further Proceedings, the Supplement thereto, Respondents' Joint Memorandum in Response and the Reply, it is


2
ORDERED, by the Court, that the decision of the Interstate Commerce Commission on review herein be affirmed insofar as such decision ordered the conveyance of the property known as the Connecticut River Line from Boston and Maine Corporation to the National Railroad Passenger Corporation, and authorized the subsequent conveyance thereof to Central Vermont Railway, Inc.   It is


3
FURTHER ORDERED, by the Court, that all other issues properly raised in these consolidated petitions and not previously decided by this Court or the Supreme Court be dismissed as requested in the Joint Motion.


4
As to the "methodology issue" pressed by Massachusetts, the Commission urges that Massachusetts has no justiciable stake in the matter.   That being the case, the Commission is not positioned to urge that Massachusetts is "collaterally estopped" from litigating the issue in other proceedings when Massachusetts' stake is justiciable.   Massachusetts, on the other hand, while shielded against any plea of issue preclusion, is not entitled to insulation against whatever precedential utility the Commission's decision may have.   See Northwest Airlines, Inc. v. FAA, 795 F.2d 195, 205 n. 3 (D.C.Cir.1986).


5
The Clerk is directed to transmit a certified copy of this judgment to Responent in lieu of a formal mandate.